Title: From Benjamin Franklin to David Rittenhouse, 15 December 1783
From: Franklin, Benjamin
To: Rittenhouse, David


          
            Sir,
            Passy, Dec. 15, 1783.
          
          All astronomical news that I receive, I think it my duty to communicate to you. The following is just come to hand, in a letter from the President of the Royal Society, dated at London the 9th instant.
          “A miserable comet made its appearance to Mr. Nathan Pigot, in his observatory at Yorkshire, on the 19th past, and the weather has been so hazy in the evenings that it has scarce been observed since. It was on the 19th
          
            
              h.
              m.
              Right Ascen.
              North Dec.
            
            
              “at 11
              15
               41
              0
              0
               3° 10’
            
            
              “On the 20th 10
              54
               40
              0
              0
               4 32
            
          
          “On the 21st it was seen in the place where it was expected; but the night was too hazy to observe it.
          “It appears like a nebula, with a diameter of about two minutes of a degree; the nucleus faint. It is seen with difficulty when the wires of the instrument are illuminated, but is not visible with an open glass.”—Mr. Pigot.
          “Nov. 29th. It was seen near the chin of Aries, and appeared like a nebulous star: as there was some moon-light, it was difficult to find it.
          “Dec. 1st. It was removed near the preceding eye of Aries; but conceiving other astronomers who had fixed instruments,

have noted its place, he has not calculated the distance from any known star.”—Mr. Herschell.
          With great esteem, I have the honor to be, &c.
          
            B. Franklin
          
        